Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 8/718 has been entered.

Response to Arguments/Amendments
In light of amendment the objection to claim 24 is withdrawn. 
As per applicant's arguments directed towards the art rejection, these arguments have been carefully considered but they were not found persuasive.
Specifically, Applicant argues that Toy teaches multiple user each having access to trusted network services but the prior art fails to teach a host device “associated with a first user” both (i) having “access to a trusted network service” and also (ii) “receiving … an address associated with a user device associated with a second user different from the first user”.  
Applicant’s remarks, regrettably, are not followed by any particular support and, as a result, it is not clear how applicant came to the conclusions and what would satisfy applicant’s arguments.  Clearly, Toy’s teaching shows host device interacting with devices, the devices operating by users.  Toy teaches the host device evaluating the received user and device information (user credentials and device’s MAC address).  Thus, the examiner is left guessing what applicant actually argues.  
are associated with other entities within the same environment.  That is, being within the same environment users and devices are “associated” with each other and given the fact that the users use devices in the environment, each of these users are “associated” with all other users and all other devices used by the users.  Moreover, given the fact that the providing authentication service host device handles (stores, reviews, etc.) data “associated with” all users (all users information and all users’ device information, from the perspective of the host device services, all of the devices and users are “associated” with each other by the virtue of using the service.
Thus, applicant’s arguments are not persuasive and in case the examiner missed any point that applicant attempted to raise, applicant should offer some clear evidence of the alleged Toy’s deficiency.  If applicant’s believes that the term “associated” should be given particular meaning, the applicant should point out where the specification defines such term according to the desired meaning.
The newly included dependent claims 27-29 are addressed in this rejection below.


Claims 1-6, 9-14 and 16-29 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The claim language requires that “the gateway is located at a premises…”  However, the gateway lacks antecedent basis.  When considering limitation of similar, parallel claims, it appears that issue could be a result of a typographical error where “the gateway” should read “the host device”.  However, given the language of claim 22 or 24, for example, perhaps applicant attempted to specify that the host device is a gateway.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102 or 103

Claims 1-6, 9-10, 12, 14, 17-19, 22 and 24-26 are rejected under 35 U.S.C. 102(a) as being anticipated by or, in alternative under 35 U.S.C. 103 as being unpatentable over Toy (USPUB 20160088068).
As per claims 1 and 4, in para 69-74, Toy teaches receiving MAC address from the cloud service user automatically authenticated if the request is sent from a MAC address associated with the user’s account and upon the authentication credentials for each of the cloud provider in a database are retrieved followed by the providing the requested cloud services to the user.  
The teaching meets various interpretation of receiving, by a host device associated with a first user, an address associated with a user device associated with a second user different from the first user, wherein the host device has access to a trusted network device; determining, based on the address, an identifier associated with the user device; determining, based on the identifier, that the user device is associated with a trusted user; and granting, based on the determining that the user device is associated with a trusted user, the user device access to a trusted network service, and allowing the user device to perform at least one of: selecting content associated with the trusted network service, controlling a first auxiliary device associated with the trusted network service, and pairing with a second auxiliary device associated with the trusted network service, and receiving, by the user device, content associated with the trusted network service (para 74-75).
Although, Toy does not explicitly recite “the second user” and “a first user”, the prior art disclosure, if not inherently, would have at least implicitly satisfied such limitations.  This is because Toy refers to “a user” and articulates that the invention even if Toy contemplated to limit the invention (granting access based on determining that the user device is associated with a trusted user) to a single user (the first user), a skilled in the art would readily appreciate that having a system serving/granting access based on/to multiple users (first, second, third, etc.) and devices would have been merely an old and well-known variant offering the predictable benefit of scalability.
Lastly, in one interpretation, the examiner equated the credentials to an identifier and even if more specific interpretation was required, it is noted that having an identifier such as a user name within the user credentials would have been an obvious variant in the art (as also noted by Toy in para 69) offering the predictable benefit of customization and authentication, but also identifiers such as email address, account number, etc. would have been [Official Notice is taken] old and well known in the art of computing offering before the effective filling date of the invention the predictable benefit of customization.
As per claim 10, Toy’s para 69-74 address the host device and as per claim 17, a skilled in the art would readily appreciate that computing functionalities are implemented by processors executing instructions using memory, as also noted in Toy’s para 30 and 34, for example.
As per claims 22 and 24, given its functionality, the host enabling access to a plurality of resources meets the limitation of a gateway and Toy teaches user devices being at least one of a mobile device, a smart phone, a table computer, a and other claimed services would have old and well known before the effective filling date of the invention, see Toy’s para 26, and including any particular service into Toy’s teaching would have been obvious variant to a skilled in the art given the benefit of customization).

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 102(a) as being anticipated by Toy (USPUB 20160088068) in view of Szeto (USPUB 20190286832).

The network resource that the host provides upon the user device authentication meets the limitation of a trusted network resource, Toy also clearly suggests that the host stores address associated with the user device and clearly having a list of the trusted devices if not inherent would have been at least implicit given the fact that applying the invention to a single device would make no sense.
However, for the purpose of the expedited prosecution, the examiner offers Szeto’s reference that expressly suggests such solution (see para 60: address may be added to the trusted list) and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Szeto (in case Toy did not contemplated such implementation) given the predictable benefit of efficiency.
Claim 11 is rejected under 35 U.S.C. 103(a) unpatentable over Toy (USPUB 20160088068) in view of Tock (USPUB 20130117821).
Toy teaches the computing device granting the user devices access to the network device to grant the user device access to the trusted network service.
Toy does not teach granting the access to the user device based on the received indication a time or date.  However, such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Tock (see claim 62) and including it into Toy’s invention obvious given the motivation of increased and customized security.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toy (USPUB 20160088068) in view of Krzyzanowski (USPUB 20040003051).
Toy teaches the plurality of private network resources as discussed above.
Toy does not teach the resources comprising one or more of a speaker, a microphone, a display, a camera, a security controller, or a home automation controller or one or more of an alarm, a sensor, a security system control panel, a lock, a window, or a door.  However, such solution would have been an obvious variant as illustrated by Krzyzanowski (see para 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include such resources given the benefit of scalability and integrating the functions of multiple devices connected over a network as well as the predictable benefit of customization.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Toy’s teaching into Krzyanowski’s invention given the benefit of access to various service providers resources.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toy (USPUB 20160088068) in view of Szeto (USPUB 20190286832).
Toy teaches the method as discussed above.  
Toy does not but in the related art Szeto suggests granting the user device access to the trusted network service cause an access control list to be updated (address added to the trusted list based on an authentication procedure for a remote user device, see para 60).  It would have been obvious to one of ordinary skill in the art .
Claims 13, 21, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Toy (USPUB 20160088068) in view of Warrick (USPN 10044724).
Toy teaches the user device and the host device granting access to trusted network service as discussed above.
Toy does not expressly teach that during the discussed access control the host device the user device are each located at a premise.  However, in the related art, Warrick teaches the host device and the user device each located at a premise (see Fig. 1 and the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known techniques implemented by a host device to user devices as taught by Warrick’s teaching into Toy’s invention given the benefit of additional/more granular access control.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433